Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  December 21, 2011                                                 Robert P. Young, Jr.,
                                                                              Chief Justice

  1/November 2011                                                   Michael F. Cavanagh
                                                                          Marilyn Kelly
                                                                    Stephen J. Markman
  141624                                                            Diane M. Hathaway
  141629                                                                Mary Beth Kelly
                                                                        Brian K. Zahra,
                                                                                   Justices


  TRENDA JONES, Successor Personal
  Representative and Co-Personal
  Representative, BOOKER T. JONES,
  Co-Personal Representative, and
  MARGARET A. JONES, Co-Personal
  Representative, of the Estate of JAMAR
  CORTEZ JONES,
               Plaintiffs-Appellees,
  v                                            SC: 141624
                                               COA: 288710
                                               Wayne CC: 03-327528-NH
  DETROIT MEDICAL CENTER and
  SINAI-GRACE HOSPITAL,
            Defendants-Appellants,
  and
  DANNY F. WATSON, M.D., and
  WILLIAM M. LEUCHTER, P.C.,
             Defendants-Appellees.
  _________________________________________/
  TRENDA JONES, Successor Personal
  Representative and Co-Personal
  Representative, BOOKER T. JONES,
  Co-Personal Representative, and
  MARGARET A. JONES, Co-Personal
  Representative, of the Estate of JAMAR
  CORTEZ JONES,
               Plaintiffs-Appellees,
  v                                            SC: 141629
                                               COA: 288710
                                               Wayne CC: 03-327528-NH
  DETROIT MEDICAL CENTER and
  SINAI-GRACE HOSPITAL,
            Defendants-Appellees,
                                                                                           2

and
DANNY F. WATSON, M.D., and
WILLIAM M. LEUCHTER, P.C.,
          Defendants-Appellants.

_________________________________________/

     On order of the Court, leave to appeal having been granted, and the briefs and oral
arguments of the parties having been considered by the Court, we hereby REVERSE the
May 20, 2010 judgment of the Court of Appeals and we REMAND this case to the
Wayne Circuit Court for further proceedings consistent with this order.

       Proximate causation involves examining the foreseeability of consequences and
whether a defendant should be held legally responsible for such consequences given his
negligent acts or omissions. See, e.g., Skinner v Square D Co, 445 Mich 153, 163
(1994). This Court has defined proximate cause as “a foreseeable, natural, and probable
cause.” Shinholster v Annapolis Hosp, 471 Mich 540, 546 (2004); accord Nielsen v
Stevens, 368 Mich 216, 220 (1962). Such causation is distinct from factual or “but for”
causation, and issues of proximate causation thus call for an independent, searching
inquiry, the focus of which is whether the result of conduct that created a risk of harm
and any intervening causes were foreseeable. Moning v Alfono, 400 Mich 425, 439
(1977). Probability of harm is thus a relevant consideration to determine whether the
defendant’s conduct was foreseeable or if the defendant should be held legally liable in
light of the circumstances. Since there are risks that can be foreseen but would not be
avoided by a reasonable person, for liability to attach the harm must be of a kind that
defendant should have avoided or it must be shown that defendant’s actions presented an
unreasonable risk of harm.

       The lower courts erred by granting partial summary disposition to plaintiffs on the
issue of proximate causation here. The lower courts presumed that because the
development of Stevens-Johnson Syndrome is a known risk of prescribing tegretol,
proximate causation is per se established. After presuming that plaintiff could prove
negligence, the lower court “collapse[d]” factual and proximate causation such that the
two were “essentially indistinguishable,” Jones v Detroit Medical Ctr, 288 Mich App
466, 481 (2010), contrary to traditional standards for determining proximate causation.
For a plaintiff to prevail on proximate cause at the summary disposition stage, it must be
shown that reasonable minds cannot differ that injury was a foreseeable, natural, and
probable consequence of the defendant’s negligence. Here, viewing the evidence in the
light most favorable to defendants, there is a question of fact in this regard that should be
submitted to the trier of fact rather than decided as a matter of law.

       HATHAWAY, J., (dissenting).
                                                                                                               3



       I believe that leave to appeal was improvidently granted because the result reached
by the Court of Appeals in this case was correct.

      CAVANAGH and MARILYN KELLY, JJ., join the statement of HATHAWAY, J.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 21, 2011                   _________________________________________
       t1214                                                                 Clerk